ON appellant’s motion for rehearing.
BEAUCHAMP, Judge.
In his motion for rehearing complaint is made that in disposing of the case we did not pass upon his Bill of Exception No. 1. We have reviewed the record and remain of the opinion that the bill presents nothing for serious consideration.
The bill was taken to the argument of the prosecution and according to the qualification made by the court the argument complained of was provoked by argument of the defendant’s counsel who said that his client was doing no harm, that he was violating no law, but was merely ringing and playing guitars with a group of companions. To this, the prosecuting attorney said: “We have this Defendant here, a peaceable and law-abiding citizen of this community * * The manner of his saying it is immaterial. The trial judge said it was provoked by the argument for the defense and the record bears that out.
We think the original opinion correctly disposed of all questions in the case. Appellant’s motion for rehearing is overruled.